Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/06/2020 has been entered.  Claims 1-3, 5-14, 16-21, and 23-25 remain pending. Claims 4, 15, and 22 have been cancelled.  Claims 7, 20, and 24 have been withdrawn from consideration. 

The amendments to the claims have overcome each and every objection to the claims in Non-Final Rejection mailed 08/06/2020 and those objections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not fully persuasive. The amendments to the claims necessitates new grounds of rejection.  Please see new grounds of rejection below.  Please also see allowable subject matter section below.  
(a) Regarding Clark reference: 
(i) The Applicant argues that Clark does not “contemplate legs 160, 162 being oriented at a same angle relative to a plane orthogonal to sidewall 144 in combination with the angle formed between legs 160 and leg 162 increasing in the downstream direction”.  
(ii) The Examiner respectfully disagrees.  Clark makes it clear that for each pin 150 the required asymmetry may come from legs (160/162) having different lengths, heights, volumes, cross-sectional shapes, areas, location of leg junction (158) relative to sidewalls (142/144), or varying angles of the legs (Par 0040). Therefore, in the invention 
(iii) The Examiner notes that new grounds of rejection are made below which rely on the teachings of Clark to establish leg angles as a result effective variable however those teachings do not require that the leg angles be different for the reasons described above.  
(iv) The Applicant further argues that the claimed angle differences are critical citing Paragraph [0065] of the present application as evidence and further that Clark does not establish the claimed angles as a result effective variable having “a recognized result”.  
(v) The Examiner respectfully disagrees.  The cited evidence of criticality describes only a difference in degree rather than a difference in kind which does not establish criticality, see MPEP 2144(III)(A).  Therefore, while the results disclosed by the Applicant may be significant, they are not unexpected; see MPEP 716.02(b).  Further, Clark makes it clear that the angling of the legs affects the degree of turbulation (Par 0047), velocity (Par 0047), and pressure drop (Par 0048) of the cooling fluid flow which may be tailored for each leg to achieve a resulting desired local pressure drop, heat transfer, or thermal stress (both locally and/or overall, Pars 0048-0049).  For the reasons above, Clark establishes the angling of the legs as a result effective variable.  

Claim Objections
Claim 5 objected to because of the following informalities:  “the the second leg” should be “the second leg”.  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  “than second angle” should be “than the  second angle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-14, 16-19, 21, 23, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite “the second angle being greater than the first angle“, the first and second angles being the angle between first and second legs of respective first and second trip strips, as well as angles formed between the first and second legs of first and second trip strips with respect to a first plane, or a respective second plane parallel to the first plane, which is generally orthogonal to the second wall of the internal cooling channel. With the respective magnitudes of the first and second angles thus limited, and the planar angles of each leg thus defined, these angle limitations are indefinite because it is not clear which structural features of each leg are to be used to determine the direction of the leg for the purpose of defining the angles claimed.    

Claims 2-3, 5-6, 8, 10-14, 16, and 18-19 depend from one of claims 1, 9, and 17 and inherit all deficiencies of the parent claim.  
Claim 21 recites the limitation "a plurality of the third trip strips".  There is insufficient antecedent basis for this limitation in the claim.
Claims 23 & 25 depend from claim 21 and inherit all deficiencies of the parent claim.  
Claim 25 further recites “a third trip strip”.  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether the third trip of the claim is one of the third trip strips as claimed in parent claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170096900 to Bunker in view of US 20190040748 to Clark as evidenced by US 20150118034 to Lee.
(a) Regarding claim 1: 
(i) Bunker discloses a component (“components of the high pressure turbine section 10”, Par 0061) for a gas turbine engine (Par 0001), comprising: 
an internal cooling channel (“cooling channel”, Par 0062) disposed within the component (Par 0062-0063, Fig 2); 
a first trip strip (first turbulator 400, Fig 7) extending from a first wall (floor 410) of the internal cooling channel (Figs 3-5), the first trip strip comprising a first leg (one of the legs comprising one of top surfaces 413 or 415, Figs 3/6) and a second leg (the other leg comprising the other of top surfaces 413 or 415, Figs 3/6) joined at a first apex (vertical edge 417, Figs 4/6), the first apex being oriented toward an inlet of the internal cooling channel (flow direction F, Fig 3), 
wherein the first leg of the first trip strip extends in a downstream direction (Fig 3) toward a second wall (one of lateral walls 406/408) of the internal cooling channel and the second leg of the first trip strip extends in the downstream direction (Fig 3) toward a third wall (the other of lateral walls 406/408) of the internal cooling channel, and 
wherein the first leg of the first trip strip and the second leg of the first trip strip form a first angle (angle between lines of termination 420 for first and second legs, Fig 3), and wherein an angle formed between the first leg of the first trip strip and a first plane (plane comprising X and Y axes, Figs 3-4) generally orthogonal to the second wall of the internal cooling channel (Figs 3-4) is equal to an angle formed between the second leg of the first trip strip and the first plane (reasonably disclosed in Figures 3/7); and 
a second trip strip (turbulator 400 downstream of first turbulator, Figs 3/7) downstream from the first trip strip (Figs 3/7) and extending from the first wall of the internal cooling channel (Figs 3-5), the second trip strip comprising a first leg and a second leg joined at a second apex (turbulators 400 have the same structural features, Figs 3-6), the second apex being oriented toward the inlet of the internal cooling channel (Fig 7), 
wherein the first leg of the second trip strip extends in the downstream direction toward the second wall of the internal cooling channel (Fig 7) and the second leg of the second trip strip extends in the downstream direction toward the third wall of the internal cooling channel (Fig 7), and 
wherein the first leg of the second trip strip and the second leg of the second trip strip form a second angle (Fig 7), and 
wherein an angle formed between the first leg of the second trip strip and a second plane parallel to the first plane is equal to an angle formed between the second leg of the second trip strip and the second plane (Fig 7).
(ii) Bunker does not disclose wherein the second angle is greater than the first angle. 

(iv) The Examiner notes that the angles of the legs being result effective variables as taught by Clark above is even further evidenced by Lee who teaches wherein the angle between first and second legs (wing angle 166) affects the amount of turbulence, cooling efficiency, a boundary layer downstream of the legs, and how well the created turbulence follows the legs (Par 0030).  
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angles of first and second legs of the first and second turbulators to arrive at the claimed angular relationship as a matter of routine optimization of a result effective variable.  
(b) Regarding claim 3: 
(i) Bunker further discloses wherein the first trip strip and the second trip strip are chevron-shaped trip strips (Fig 7).
(c) Regarding claims 5-6 & 11-12: 
(i) Bunker does not disclose: 
a third trip strip adjacent to the first leg of the first trip strip, 
the third trip strip being located between the first leg of the first trip strip and the second wall of the internal cooling channel; and 
a fourth trip strip adjacent to the second leg of the first trip strip, 
the fourth trip strip being located between the second leg of the first trip strip and the third wall of the internal cooling channel; nor 
wherein the third trip strip is approximately parallel to the first leg of the first trip strip, and wherein the fourth trip strip is approximately parallel to the second leg of the first trip strip.
(ii) Lee is also in the field of cooling of turbine components (see abstract, Par 0016) and teaches: 
an internal cooling channel (any or all of the cooling channels comprising rows 114/116/118) comprising a first wall (any surface of interior cooling channel on suction side 14, Figs 2-3/5-8, including e.g. interior surfaces 66/68) extending between second and third walls (radially inner and radially outer walls of the internal cooling channel, Figs 3/7/8), 
the internal cooling channel having a first turbulator (any chevron 122 upstream and/or downstream of other chevrons 122 of a chevron arrangement 120, Par 0026, Fig 8) having a chevron shape (chevron 122, Fig 8) extending from the first wall (Fig 8) comprising first and second legs (wings 142, Par 0028, Fig 8) joined together at an apex (closed tip 146, Par 0028, Fig 8) and extending downstream respectively towards the second and third walls (Figs 7/8), and 
a third trip strip (any wing 142 of other chevrons 122 of chevron arrangement 120, whether continuous 150 or discontinuous 152, adjacent the first leg of the first trip strip as interpreted above) adjacent to the first leg of the first trip strip (Fig 8), 
the third trip strip being located between the first leg of the first trip strip and the second wall of the internal cooling channel (Figs 7/8); and 
a fourth trip strip (any wing 142 of other chevrons 122 of chevron arrangement 120, whether continuous 150 or discontinuous 152, adjacent the second leg of the first trip strip as interpreted above) adjacent to the second leg of the first trip strip (Fig 8), 
the fourth trip strip being located between the second leg of the first trip strip and the third wall of the internal cooling channel (Figs 7/8); and 
wherein the third trip strip is approximately parallel to the first leg of the first trip strip (Figs 7/8), and wherein the fourth trip strip is approximately parallel to the second leg of the first trip strip (Figs 7/8).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the component as disclosed by Bunker with the above aforementioned third and fourth trip strips as taught by Lee for the purpose of increasing surface areas, thereby increasing the area being cooled effectively (Par 0016); accommodating local cooling requirements and local geometries (Par 0028); directing cooling fluid (Pars 0029-0031) such that a balance is struck between generating turbulence, thereby increasing cooling efficiency, and reducing a boundary layer formed downstream of the trip strips (Par 0030); achieving a more uniform flow (Par 0032); and providing the greatest heat transfer rate from the component to the cooling fluid thereby increasing cooling of the component (Par 0033).



claim 9: 
(i) Bunker discloses a gas turbine engine (Par 0002), comprising: 
a compressor (“high pressure compressor”, Par 0002); and 
an internally cooled component (“components of the high pressure turbine section 10”, Par 0061) aft of the compressor (Par 0055), the internally cooled component comprising: 
a cooling channel (“cooling channel”, Par 0062), 
a first trip strip (first turbulator 400, Fig 7) extending from a first wall (floor 410) of the cooling channel, the first trip strip comprising a first leg (one of the legs comprising one of top surfaces 413 or 415, Figs 3/6) and a second leg (the other leg comprising the other of top surfaces 413 or 415, Figs 3/6) joined at a first apex (vertical edge 417, Figs 4/6), the first apex being oriented toward an inlet of the cooling channel (flow direction F, Fig 3), 
wherein the first leg of the first trip strip extends in a downstream direction (Figs 3/7) toward a second wall (one of lateral walls 406/408) of the cooling channel and the second leg of the first trip strip extends in the downstream direction (Figs 3/7) toward a third wall (the other of lateral walls 406/408) of the cooling channel, and 
wherein the first leg of the first trip strip and the second leg of the first trip strip form a first angle (angle between lines of termination 420 for first and second legs, Fig 3), and wherein an angle formed between the first leg of the first trip strip and a first plane (plane comprising X and Y axes, Figs 3-4) generally orthogonal to the second wall of the cooling channel (Figs 3-4) is equal to an angle formed between the second leg of the first trip strip and the first plane (reasonably disclosed in Figs 3/7), and 
a second trip strip (turbulator 400 downstream of first turbulator, Figs 3/7) downstream from the first trip strip (Fig 7) and extending from the first wall of the cooling channel (Figs 3-5), the second trip strip comprising a first leg and a second leg joined at a second apex (turbulators 400 have the same structural features, Figs 3-6), the second apex being oriented toward the inlet of the internal cooling channel (Figs 3/7), 
wherein the first leg of the second trip strip extends in the downstream direction toward the second wall of the cooling channel (Fig 7) and the second leg of the second trip strip extends in the downstream direction toward the third wall of the internal cooling channel (Fig 7), and 
wherein the first leg of the second trip strip and the second leg of the second trip strip form a second angle (Fig 7), and 
wherein an angle formed between the first leg of the second trip strip and a second plane parallel to the first plane is equal to an angle formed between the second leg of the second trip strip and the second plane (Figs 3/7).
(ii) Bunker does not disclose wherein the second angle is greater than the first angle. 
(iii) The Applicant has not disclosed any criticality nor any new or unexpected results from having the second angle be greater than the first angle.  Further, Clark discloses that the angles may be tuned to achieve desired local characteristics (Pars 0048-0049) and that different angles affects the degree of turbulation (Par 0047), velocity (Par 0047), and pressure drop (Par 0048) of the cooling fluid flow which may be tailored for each leg to achieve a resulting desired local pressure drop, heat transfer, or thermal stress (both locally and/or overall, Pars 0048-0049) establishing the angles as a result effective variable.

(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angles of first and second legs of the first and second turbulators to arrive at the claimed angular relationship as a matter of routine optimization of a result effective variable.
(e) Regarding claim 10: 
(i) Bunker further discloses wherein the first trip strip comprises a chevron-shaped trip strip (Figs 3/7).
(f) Regarding claim 14: 
(i) The proposed combination further teaches wherein the internally cooled component further comprises: 
a third trip strip (Lee: any chevron 122 of any chevron arrangement 120 located on a surface of the internal cooling channel on a pressure side 12, Par 0026) extending from a fourth wall (Bunker: ceiling 412; Lee: any surface of interior cooling channel on pressure side 12, Pars 0019/0026, Figs 2/5-6, including e.g. interior surface 66) of the cooling channel, 
wherein the fourth wall of the cooling channel is oriented toward the first wall of the cooling channel (Bunker: Fig 4; Lee: Figs 2/5-6); and 
a fourth trip strip (Lee: any chevron of the same chevron arrangement 120 and downstream of the third trip strip as described above) downstream from the third 
(g) Regarding claim 16: 
(i) Bunker further discloses wherein the internally cooled component comprises an airfoil (“vanes”, “blades”, Par 0063).
(h) Regarding claim 17: 
(i) Bunker discloses an airfoil (“vanes”, “blades”, Par 0063), comprising: 
an internal cooling channel (“cooling channel”, Par 0062); and 
a turbulator (plurality of turbulator 400, Fig 7) formed in the internal cooling channel (Figs 3-5 & 7), wherein the turbulator comprises: 
a first trip strip (first turbulator 400, Fig 7) extending from a first wall (floor 410) of the internal cooling channel (Figs 3-5), the first trip strip comprising a first leg (one of the legs comprising one of top surfaces 413 or 415, Figs 3/6) and a second leg (the other leg comprising the other of top surfaces 413 or 415, Figs 3/6) joined at a first apex (vertical edge 417, Figs 4/6), the first apex being oriented toward an inlet of the internal cooling channel (Figs 3/7), 
wherein the first leg of the first trip strip extends in a downstream direction (Figs 3/7) toward a second wall (one of lateral walls 406/408) of the internal cooling channel and the second leg of the first trip strip extends in the downstream direction toward a third wall (the other of lateral walls 406/408) of the internal cooling channel, and 
wherein the first leg of the first trip strip and the second leg of the first trip strip form a first angle (angle between lines of termination 420 for first and second legs, Fig 3), and 
wherein an angle formed between the first leg of the first trip strip and a first plane (plane comprising X and Y axes, Figs 3-4) generally orthogonal to the second wall of the cooling channel (Figs 3-4) is equal to an angle formed between the second leg of the first trip strip and the first plane (reasonably disclosed in Figs 3/7), and 
a second trip strip (turbulator 400 downstream of first turbulator, Figs 3/7) downstream from the first trip strip (Figs 3/7) and extending from the first wall of the internal cooling channel (Figs 3-5), the second trip strip comprising a first leg and a second leg joined at a second apex, the second apex being oriented toward the inlet of the internal cooling channel (turbulators 400 have the same structural features, Figs 3-6), 
wherein the first leg of the second trip strip extends in the downstream direction toward the second wall of the internal cooling channel (Fig 7) and the second leg of the second trip strip extends in the downstream direction toward the third wall of the internal cooling channel (Fig 7), and 
wherein the first leg of the second trip strip and the second leg of the second trip strip form a second angle (Fig 7), and 
wherein an angle formed between the first leg of the second trip strip and a second plane parallel to the first plane is equal to an angle formed between the second leg of the second trip strip and the second plane (Fig 7).
(ii) Bunker does not disclose wherein the second angle is greater than the first angle. 

(iv) The Examiner notes that the angles of the legs being result effective variables as taught by Clark above is even further evidenced by Lee who teaches wherein the angle between first and second legs (wing angle 166) affects the amount of turbulence, cooling efficiency, a boundary layer downstream of the legs, and how well the created turbulence follows the legs (Par 0030).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angles of first and second legs of the first and second turbulators to arrive at the claimed angular relationship as a matter of routine optimization of a result effective variable.
(i) Regarding claim 18: 
(i) Bunker further discloses wherein the first trip strip comprises a first chevron-shaped trip strip (Figs 3/7), and wherein the second trip strip comprises a second chevron-shaped trip strip (Figs 3/7).  



Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 23, & 25 depend from one of claims 2 & 21.  
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is US 20170096900 to Bunker in view of US 20190040748 to Clark wherein the proposed combination as described in the rejections of independent claims 1, 9, and 17 above identify the angling of the legs of each trip strip as a result effective variable which makes obvious having a second angle as claimed greater than a first angle as claimed.  However, claims 2, 13, 19, and 21 all further define (downstream of the second trip strip) a third trip having first and second legs, a third angle formed between the first and second legs of the third trip strip, and that the third angle is greater than the second angle (which is itself greater than the first angle).  These limitations form, in a downstream direction, a successive series of ever increasing angles between first and second legs of each trip strip.  Such a series permutation would not be obvious to one of ordinary skill in the art during angle adjustment of each leg of each trip strip through routine optimization.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN A PRUITT/               Examiner, Art Unit 3745               

/DAVID HAMAOUI/               Primary Examiner, Art Unit 3747